Citation Nr: 9927469	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  97-30 828	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Baltimore, Maryland


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
hypothyroidism (claimed as mental problems, sexual problems, 
hot and cold feelings, sleepiness, and dry skin and scalp) 
due to VA medical treatment for hyperthyroidism in 1974 and 
1975.


REPRESENTATION

Appellant represented by:	Maryland Veterans' Service 
Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1973 to 
August 1973.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1997 rating decision by 
the RO which denied compensation under 38 U.S.C.A. § 1151.  
It was later clarified that the condition for which the 
veteran seeks compensation is hypothyroidism (claimed as 
mental problems, sexual problems, hot and cold feelings, 
sleepiness, and dry skin and scalp) due to VA medical 
treatment for hyperthyroidism in 1974 and 1975.


FINDINGS OF FACT

1.  The veteran's hypothyroidism is a necessary consequence 
of VA treatment for hyperthyroidism in 1974 and 1975.

2.  The veteran has not submitted competent medical evidence 
to show that his complaints of mental problems, sexual 
problems, hot and cold feelings, sleepiness, and dry skin and 
scalp, are otherwise related to VA treatment for 
hyperthyroidism in 1974 and 1975.


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
hypothyroidism (claimed as mental problems, sexual problems, 
hot and cold feelings, sleepiness, and dry skin and scalp) 
are not met.  38 U.S.C.A. § 1151 (West 1991);38 C.F.R. 
§ 3.358 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In May 1996, the veteran filed a claim for compensation under 
38 U.S.C.A. § 1151 for conditions due to VA treatment for a 
thyroid disorder in 1974 and 1975.  He claimed that the VA 
treatment caused mental problems, sexual problems, hot and 
cold feelings, sleepiness, and dry skin and scalp.  He also 
claimed, in essence, that he had hypothyroidism as a result 
of the VA treatment.

VA medical records show that in October 1974 the veteran's 
was diagnosed as having thyrotoxicosis and was treated with 
propyl thiouracil (PTU).  In February 1975, it was reported 
that the veteran had hyperthyroidism for approximately one 
year.  In February and March 1975, he was again noted to have 
thyrotoxicosis, and he was prescribed PTU treatment.  From 
April to June 1975, he continued to be treated for his 
thyroid disorder.  A July 1975 report reveals that one week 
after discontinuing PTU, 50 microcuries of I-131 was 
administered and the 2 hour and 24 hour uptakes were 
obtained.  The 2 hour uptake was 15 percent and the 24 hour 
uptake was 50 percent.  The T-4 at that time was 7 and the 
ETR .96, but these were done while the veteran was still on 
PTU.  The diagnostic impression was hyperthyroidism.  It was 
further reported that the veteran was treated with 8 
millicuries of I-131 and that he was to be followed in the 
endocrinology clinic.  Later in July 1975, the veteran was 
found to still be toxic and it was reported that he was still 
taking PTU.  In October 1975, the veteran was euthyroid with 
medication.

In January 1976, the veteran was noted to be hypothyroid but 
recovering.  A March 1976 outpatient treatment report notes a 
history of thyrotoxicosis more recently hypothyroid secondary 
to treatment with PTU.  He was found to be doing well with no 
treatment.  The impression was euthyroid.  In December 1976, 
it was reported that the veteran was previously 
thyrotoxicosis and that he became hypothyroid after RAI-131 
treatment.  On examination, he was found to be euthyroid.

In a May 1997 memorandum, a VA doctor, Dr. Chong Choon Han, 
responded to an RO request for an opinion in the veteran's 
case.  The doctor noted that the veteran's medical records 
showed that he had RAI treatment for hyperthyroidism in 1974, 
and that various other conditions (e.g., schizophrenia) were 
shown in recent records.  He related that after RAI treatment 
for hyperthyroidism, the veteran was given thyroid hormones 
to adjust thyroid function within a normal range.  He noted 
that the veteran claimed that he had mental problems 
including irrationalism, sexual problems, dry skin, hot and 
cold flashes, and sleeplessness due to treatment by the VA 
for a thyroid condition.  He stated that it was his opinion 
that the veteran's claims were rather independent or a 
separate nature of medical problems than related to RAI 
treatment or thyroid replacement therapy, particularly 
according to the periodical thyroid function test and 
symptoms and signs were concerned.

In an October 1997 substantive appeal, the veteran stated 
that he was given too much PTU which caused his condition to 
worsen.  He stated that he was given radioactive iodine which 
made him have hypothyroidism.  He stated that the VA medical 
center's (MC) improper treatment now caused tiredness, 
weakness, fatigue, sleeplessness, dry skin, constipation, 
bilateral carpal tunnel syndrome, depression, and sexual 
dysfunction.  He also stated that he now had a heart murmur 
which he did not have prior to such treatment.

During a March 1998 RO hearing, the veteran testified that he 
was improperly treated by the VA in 1974 for his thyroid 
disorder.  He argued that he was given too high a dosage of 
radioactive iodine 131, and such resulted in numerous 
symptoms. During the hearing, the veteran apparently read 
from a book regarding treatment for a thyroid disorder.  He 
stated, in essence, that from 1974 to the present he had been 
treated for hypothyroidism as a result of VA treatment.

Outpatient treatment reports from 1992 to 1998 reveal that 
the veteran had a history of Graves' disease and was on 
medication for hypothyroidism.  The reports also show that 
during this time the veteran complained of tiredness, heat 
intolerance, poor energy level, dry skin, dry hair, decreased 
libido, headaches, sleep disturbance, and erectile function 
problems.  The reports show that he was either euthyroid or 
hypothyroid.  The records also show that the veteran received 
psychiatric treatment and was diagnosed as having 
schizophrenia, depression and a bipolar disorder.

In July 1998, Bruce P. Hamilton, M.D., Chief of 
Endocrinology/Hypertension at a VA medical center, provided 
an opinion in the veteran's case, as requested by the RO.  
The doctor noted that the veteran was first seen by the 
endocrine division in 1974 because of thyrotoxicosis due to 
Graves' disease.  He stated that the veteran was initially 
treated medically with propranolol and propyl thiouracil 
(PTU), but because of compliance problems (not uncommon in a 
patient with thyrotoxicosis) he remained poorly controlled 
and therefore was treated with radioiodine thyroid ablation 
in July 1975.  He stated that the PTU was stopped over the 
period of radioiodine treatment and restarted three weeks 
later.  As he gradually improved the dose of PTU was tapered 
down and finally stopped in November 1975.  However, by this 
time he had become hypothyroid.  Following discontinuation of 
the PTU his thyroid function recovered and by March 1976, and 
again in December 1976, he was euthyroid.  

Dr. Hamilton stated that the veteran was then lost to follow-
up by the endocrine division, but had a serum thyroxine level 
in September 1986 that was low.  In mid 1992, he was again 
referred to the endocrine clinic because of documented 
hypothyroidism.  He was started on L-thyroxine oral 
replacement with variable control (normal thyroid function 
tests in January 1993 and February 1995, low tests in 
December 1992 and December 1993).  He noted that the veteran 
claimed that as a result of his treatment in 1974 he suffered 
from mental and sexual problems, sleeplessness, and dry skin.  
He stated that these were typical although non-specific 
symptoms of hypothyroidism.  Dr. Hamilton noted that the 
veteran had intermittent hypothyroidism since the radioiodine 
treatment in 1975.  He related that the first episode towards 
the end of 1975 was due to PTU and he recovered when this was 
discontinued.  He related that the hypothyroidism beginning 
in 1986 was due to the thyroid ablation produced by 
radioiodine.  He stated that in fact, there was a progressive 
rise in the incidence of hypothyroidism after radioiodine 
ablation that reached 75 percent at 15 years.  He related 
that the hypothyroidism that developed was readily controlled 
with daily thyroid pills and this was considered to be a 
minor cost for the satisfactory cure of thyrotoxicosis.  He 
reported that over the years the veteran had had psychiatric 
and social problems and periods of poor compliance when he 
had not taken his medication regularly or kept out-patient 
appointment and this had no doubt contributed to his periods 
of hypothyroidism and the symptoms he complained of.  He 
reported that if he took the L-thyroxine as prescribed and 
maintained regular follow-up he would maintain normal thyroid 
function.

II.  Analysis

The Board notes that 38 U.S.C.A. § 1151 was recently amended 
by Section 422(a) of Public Law 104-204.  The new version of 
the law is more stringent and essentially requires that 
compensation under 38 U.S.C.A. § 1151 may be paid only if 
additional disability is the result of fault on the part of 
the VA in providing treatment or by an event which was not 
reasonably foreseeable.  This revised law is effective with 
respect to claims filed on or after October 1, 1997. The 
appellant's claim was filed before this date, and thus the 
prior more liberal version of the law applies.  VAOPGCPREC 
40-97.

In pertinent part, the version of 38 U.S.C.A. § 1151 
applicable to this case provides that where any veteran shall 
have suffered an injury, or an aggravation of an injury, as a 
result of VA hospitalization, medical or surgical treatment, 
and such injury or aggravation results in additional 
disability, compensation benefits shall be awarded in the 
same manner as if such disability were service connected.

The corresponding regulation provides that compensation will 
not be payable under 38 U.S.C. § 1151 for the continuance or 
natural progress of disease or injuries for which VA 
treatment was authorized.  Furthermore, in determining 
whether additional disability or death resulted from a 
disease or an injury or an aggravation of an existing disease 
or injury suffered as a result of VA treatment, the following 
considerations will govern:  it will be necessary to show 
that the additional disability is actually the result of such 
disease or injury or an aggravation of an existing disease or 
injury and not merely coincidental therewith; the mere fact 
that aggravation occurred will not suffice to make the 
additional disability compensable in the absence of proof 
that it resulted from disease or injury suffered as the 
result of treatment; and compensation is not payable for the 
necessary consequences of medical or surgical treatment or 
examination properly administered with the express or implied 
consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358.

The Board notes that in 1974 the veteran was found to be 
thyrotoxicosis and was treated with PTU.  Subsequent reports 
reveal a diagnosis of hyperthyroidism (or Graves' disease).  
In 1975, he underwent radioactive iodine treatment due to 
hyperthyroidism.  Later reports reveal that the veteran was 
either euthyroid while on medication or that he was 
hypothyroid.  The reports also reveal that the veteran 
complained of numerous symptoms such as sleep disturbance, 
heat intolerance, poor energy level, dry skin and hair, and 
sexual problems.  The veteran claims that he has 
hypothyroidism due to the VA improperly administering PTU and 
radioactive iodine in 1974 and 1975, and he also claims that 
his numerous symptoms are due to that VA treatment.

The Board notes that there is no evidence of record 
indicating that the veteran received an inappropriate dosage 
of PTU or radioactive iodine treatment.  The veteran's 
assertion to this effect is not cognizable evidence, since he 
is a layman and has no competence to provide a medical 
opinion on such a matter.  Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

A review of the record reveals that the veteran received VA 
treatment for hyperthyroidism in 1974 and 1975, and he now 
carries a diagnosis of hypothyroidism.  One question is 
whether hypothyroidism is considered an additional disability 
or whether it is a necessary consequence of the VA treatment 
for hyperthyroidism.  In this regard, the Board notes that 
the 1998 VA medical opinion by Dr. Hamilton is that there is 
a progressive rise in the incidence of hypothyroidism after 
radioiodine ablation that reaches 75 percent at 15 years.  It 
appears from all the evidence that the veteran's current 
hypothyroidism is a necessary consequence of the prior VA 
treatment for hyperthyroidism, and thus compensation is not 
payable for the hypothyroidism under 38 U.S.C.A. § 1151 and 
38 C.F.R. § 3.358.

Moreover, with respect to the veteran's claim that VA 
treatment for hyperthyroidism in 1974 and 1975 led to various 
symptoms, independent of his current hypothyroidism, the 
Board finds that he has not submitted competent medical 
evidence to support this aspect of his claim.  The 1997 VA 
medical opinion by Dr. Han does not support this theory.  The 
veteran, as a layman, is not competent to give a medical 
opinion regarding the etiology of a disorder.  Espiritu, 
supra.

The weight of the evidence is against the claim for 
compensation under 38 U.S.C.A. § 1151.  As the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 
(1990).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for hypothyroidism 
(claimed as mental problems, sexual problems, hot and cold 
feelings, sleepiness, and dry skin and scalp) is denied.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

